Title: To Thomas Jefferson from Robert Williams, 5 October 1808
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Mississippi TerritoryTown of Washington, 5th. Octo—1808
                  
                  I suppose you will have Reced. before this comes to hand, from the Speaker of the House of Representatives, the nomination for a Legislative Council, to Wit, Thomas Calvit, James Lea, John F. McGrew, Alexander Montgomery, Daniel Burnet, Jacob Stampley, James Haines, Francis Johnston; Joseph Sissions and Joshua Baker.
                  The first five of these I would recommend to be selected for the Council—the three first of whom are not only well qualified, but known and reputed Republicans; so much so that the tongue of Slander has not dared to assail them on that score although pointedly opposed to the existing faction here. The nomination of these Men were by no meanes agreeable, nor intended by the opposition party, but such are their standing and Characters, and so determined were the opposition party to Return Baker & Sessions, that a commutation of opinion took place, in order to get these Men Nominated.
                  Although I have recommended Mr. Montgomery, to be selected as one, who has generally acted with the party in attempting to embarrass yet I believe him to mean well; that he has been deceived; that he now sees his error, and will no longer act with those Characters when he finds the public good is not their aim.
                  In the course of the debate in making this nomination, the principles and dispositions of those Characters who have assumed to themselves the denomination of Republicans are completely exposed and now fully understood—they can no longer deceive the people respecting their dispositions towards the Genl. administration. For particulars on this subject I take the liberty of Refering you to the debates in the House of Representatives as published in the inclosed paper—the next paper, will contain the Most important, because in opposition to your decision, which I will also forward.
                  Mr. Poindexter attended the House and used all his influence to prevent a nomination, which was effected so far as to divide the Members equally, untill I suggested the opinion of the General Government, on which a Resolution was passed Requesting such information as Might have been Recd. from the President touching the dissolution, in compliance with which, I sent a Copy of the letter of the Secretary of State in answer to my letter on that subject, on which a torrents of abuse & invective were poured fourth by Messrs. Mead & Shields against the President & Secretary of the United States—Had a dissolution & Reelection taken place, not a Man of this party, would have been reelected, indeed the people, & those too, who have not been in the habit of dabbling in politics seem to be indignant at their Conduct.
                  I here with inclose a petition from the people in Claiborne County, It certainly was a shameful thing to nominate this Man, Mr. Johnston,
                  I am with great consideration & Repect, yrs. Huml.
                  
                  
                     Robert Williams 
                     
                  
                Enclosure
                                    
                     
                        
                        Octobr 1st. 1808.
                     
                     
                        The memorial of the undersigned Inhabitants of the County of Claiborne and Mississippi Territory, beg leave respectfully to represent the recent nomination of a Legislative Council for the Territory aforesaid.
                     
                     
                        Your memorialists are convinced that the nomination made by the House of Representatives for the said Territory, is not the expression of the public will, but generated in faction, and dictated solely to embarrass the Executive of the Territory and to gratify private malignity, thereby sacrafising public interest on the alter of party faction and personal resentment.
                     
                     
                        That the principal cause of objection which your memorialists are legally authorised to make to the nomination of the House of Representatives aforesd. we designate in the person of Francis Johnston Esqr. who is not an Inhabitant of our County, for which he was nominated, nor does he possess a Freehold of five hundred Acres of Land in the Mississippi Territory, as is required by the Ordinance of Congress, but on the contrary as your memorialists believe and will appear by Exhibits no. 1 & no. 2. (laid before the House of Representatives at the time of the nomination aforesaid) is an Inhabitant of the Territory of Orleans.
                     
                     
                        That as painful as the present communication is, nevertheless they conceive themselves bound to protect themselves against the impositions attempted by that party as well as your Excellency from impressions unfavorable to the Governor of our Territory whose conduct in the opinion of your memorialists merit the high confidence reposed in him by the General Government.
                     
                     
                        That your Memorialists from the paternal care they have uniformly received from your Excellency, and the General Government, inspire them with full confidence, that the just Complaints of an agrieved people will meet with the prompt interposition of your Excellency. They therefore pray that you will not recognise Francis Johnston Esqr as one of the nomination for the Legislative Council.
                     
                     
                        Gibson Clarke Sec.
                        
                        [and 114 other signatures]
                     
                  
                  
                  
                     
                   Enclosure
                                    
                     
                        [1 Oct. 1808]
                     
                     
                           The Memorial of the undersigned inhabitans of Claibourne County, Mississippi Territory, beg leave to represent on the recent nomination of Legislative Council for the Territory aforesaid—
                        
                        
                           That your memorialists are convinced, that the nomination made by the House of Representatives, is not the expression of the publick will, but generated in faction, and dictated, solely by a wish, to embarrass the Executive of the Territory: and gratify private malignity—thereby sacrificing the publick Interest, on the odious altar of discord, and personal resentment.
                        
                        
                           That the principal cause of objection, which your memorialists are legally authorised to make to the nomination of the House of Representatives, we designate in the person of Francis Johnston; who is not an inhabitant of Claibourne County, nor is he possessed of a freehold, of five Hundred Acres of land, in the Mississippi Territory, as is required by the ordinance of Congress:—That, on the contrary, as your memorialists believe (and will apear from exhibits marked no. ) is an inhabitant of the Territory of Orleans.
                        
                        
                           However painfull the present communication may be to your memorialists, nevertheless, they conceive themselves bound, as well, to protect themselves against the Machinations of a party, as your Excellency, from impressions unfavourable to the Administration of the Governor of this Territory; whose conduct, in the opinion of your memorialists merit the high confidence reposed in him by your Excellency, And the general Government.
                        
                        
                           That your memorialists, from the paternal care they have uniformly received from your Excellency, and the general Government, inspire them with a confidence, that, the just complaints of an agrieved people, will meet with the prompt interposition, vested by law in your Excellency.
                        
                        
                           They therefore pray, that, your Excellency will not recognize Francis Johnston, for the Legislative Council, of the Mississippi Territory,
                        
                        
                           And your memorialists will as in duty bound ever pray &C
                        
                     
                        John Leybourn
                        
                        [and 16 other signatures]
                     
                  
                  
               